Citation Nr: 1714622	
Decision Date: 05/03/17    Archive Date: 05/11/17

DOCKET NO.  08-03 358A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a left knee disability.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Adam Neidenberg, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Pelican, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 1987 to December 2005, with service in the Persian Gulf War.  The Veteran's service from July 1987 to June 27, 1997 was under honorable conditions; his service from June 28, 1997 to December 16, 2005, was under dishonorable conditions.  Thus, VA benefits may not be awarded based on the Veteran's period of service from June 27, 1997 to December 16, 2005, and that period of active duty service will not be discussed further.  See 38 U.S.C.A. § 5303 (West 2014); 38 C.F.R. § 3.203 (2016).

This case comes before the Board of Veterans' Appeals (the Board) from April 2007 and January 2014 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

In a November 2012 decision, the Board in pertinent part denied the claim of entitlement to service connection for a left knee disability.  The Veteran appealed the November 2012 Board decision to the United States Court of Appeals for Veterans Claims (the Court).  In an August 2013 order, the Court vacated the November 2012 decision and remanded the case to the Board for further proceedings consistent with an August 2013 Joint Motion for Remand (JMR); specifically, to afford the Veteran a Board hearing.  

The Veteran had a hearing before the undersigned Veterans' Law Judge in September 2015.  A transcript of that proceeding has been associated with the claims file.

In a February 2016 decision, the Board in pertinent part remanded the issues of entitlement to service connection for a left knee disability and tinnitus.  For the reasons discussed below another remand is necessary.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.

REMAND

The Board's February 2016 remand instructed the AOJ to afford the Veteran examinations for his claimed left knee disability and tinnitus, consistent with the VA Adjudication Procedure Manual provisions for scheduling examinations of incarcerated veterans.  See M21-1, Part III.iv.3.A.9.d.  

The record shows that the AOJ made multiple attempts by telephone and email to schedule the Veteran for the requested examinations in June 2016, but received no response from the Deerfield Correctional Center regarding coordinating transportation for the Veteran to the VA medical center.  A July 15, 2016 deferred rating decision indicated that the previous attempts were in error as the Veteran was actually incarcerated at the Greenville Correctional Center.  The AOJ attempted to schedule the Veteran for examinations again, but noted that neither facility responded to those requests, adding that prisons do not have equipment and software that complies with Veterans Benefits Administration (VBA) standards.  

An August 29, 2016 email correspondence from the Virginia Department of Corrections explained that the Department of Corrections would be unable to transport incarcerated Veterans to VA facilities due to lack of resources, adding that it was VA's burden to resolve this issue.  The correspondence explained that it would direct its institutions to turn down any request for disability appointments due to lack of resources on the part of the Department of Corrections.  

However, in November 2016 following multiple Congressional inquiries, the Virginia Department of Corrections wrote to the AOJ explaining that the Veteran was currently housed at the Greensville Correctional Center, and that the AOJ could contact the Veteran's assigned counselor or the medical department at that facility to coordinate examinations for him.  Review of the record indicates the AOJ took no further action on these matters.

A January 2017 submission from the Veteran's representative indicates that the representative spoke with the Greensville Correctional Center and was told it should be possible to coordinate examinations for the Veteran.

As it appears the Virginia Department of Corrections, specifically the Greensville Correctional Center, may be able to facilitate examinations for the Veteran, the AOJ should make another attempt to provide the requested VA examinations.  

As previously noted, VA must provide a medical examination and, or, obtain a medical opinion, when there is: (1) competent evidence that the Veteran has a current disability (or persistent or recurrent symptoms of a disability); (2) evidence establishing that he suffered an event, injury or disease in service or has a disease or symptoms of a disease within a specified presumptive period; (3) an indication the current disability or symptoms may be associated with service; and (4) there is not sufficient medical evidence to make a decision.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006) (discussing circumstances under which a VA examination is required).  The third element, which requires that the evidence of record "indicate" that the claimed disability or symptoms "may be" associated with the established event, is a low threshold.  Id. at 83.

Service connection may be granted on a direct basis or as a disability secondary to an already service-connected disability.  On a secondary basis, service connection may be granted for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2016); Allen v. Brown, 7 Vet. App. 439 (1995) (holding that service connection on a secondary basis requires evidence sufficient to show that the current disability was caused or aggravated by a service-connected disability).  To establish secondary service connection, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) nexus evidence establishing a connection between a service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509 (1998).

The Veteran reports he has tinnitus, and is competent to do so, and his service treatment records indicate he was exposed to hazardous noise during service.  With respect to the Veteran's left knee claim, there is evidence of left knee symptomatology, and the Veteran has asserted that his knee problems may be due to his service-connected right ankle.  See October 2015 Appellant Brief, pg. 6.  Thus, medical opinions would be helpful in deciding these claims.

Although the Veteran is incarcerated, his incarceration does not negate VA's statutory obligation to assist in the development of his claims.  38 U.S.C.A. § 5103A (West 2014).  Further, the Court has indicated that even though incarcerated, a Veteran should be accorded the same assistance as his fellow, non-incarcerated Veterans.  See Bolton v. Brown, 8 Vet. App. 185 (1995).

While VA does not have the authority under 38 U.S.C.A. § 5711 (West 2014) to require a correctional institution to release a Veteran so that VA can provide him the necessary examination at the closest VA medical facility, VA's duty to assist an incarcerated Veteran extends, if necessary, to either having him examined by a fee-basis physician or requiring a VA physician to examine him at the prison where he resides.  Bolton, 8 Vet. App. at 191.

The VA Adjudication Procedure Manual contains a provision for scheduling examinations of incarcerated veterans.  The manual instructs the AOJ or the local Veterans Health Administration (VHA) Medical Examination Coordinator to confer with prison authorities to determine whether the Veteran should be escorted to a VA medical facility for examination by VHA personnel.  If that is not possible, the Veteran may be examined at the prison by: (1) VHA personnel; (2) prison medical providers at VA expense; or (3) fee-basis providers contracted by VHA.  See M21-1, Part III.iv.3.A.9.d.  The AOJ should undertake to provide the Veteran examinations in accordance with these provisions.

The Board observes that a September 2016 email from VA indicated that the appointments could not be conducted at a prison facility because the facility lacked the requisite equipment and software, and that examinations would not meet VBA rating criteria.  In the event the Veteran is not made available for examinations, or that examinations are for any other reason unable to be provided, the claims file should be forwarded to medical examiners with appropriate specialized knowledge and experience for review and to provide an opinion addressing the questions above on the basis of the available information, with reasons as set forth above.

Accordingly, the case is REMANDED for the following actions:

1.  Take all reasonable measures (and fully document such measures in the Veteran's VBMS claims file) to schedule the Veteran for the examinations requested below.  This includes determining the appropriate prison official with the authority to make a decision on this matter and obtaining a definitive answer from that official.  **Note that the November 2016 correspondence from the Virginia Department of Corrections indicated that the Veteran's counselor or the medical department at the Greensville Correctional Center would be an appropriate contact.**

Confer with the appropriate official to determine whether the Veteran may be escorted to a VA medical facility for examination.  See M21-1, Part III.iv.3.A.11.d.

If that is not possible, address the feasibility of scheduling the Veteran at the prison by (1) VHA personnel; (2) prison medical providers at VA expense with an appropriate Disability Benefits Questionnaire (DBQ); or (3) fee-basis providers contracted by VHA.  If such examination is feasible, the examination should be scheduled at the prison.  If none of the options are feasible, fully explain why none of the examinations could be scheduled.

In the event that the above examination is not conducted, documentation needs to be obtained which shows that notice scheduling the examination was sent to the address of incarceration and that the Veteran was not prevented from being examined due to his incarceration.  It should also be indicated whether any notice that was sent was returned as undeliverable.
2.  If it is possible for the Veteran to be examined, schedule him for an examination with an appropriate examiner to determine the current nature and etiology of any diagnosed tinnitus disability.  The examiner is requested to review the claims folder, to include this remand.  Any indicated tests or studies must be accomplished.  All clinical findings must be reported in detail and correlated to a specific diagnosis.

Based on the review of the Veteran's claims file and physical examination of the Veteran, the examiner is asked to provide an opinion on the following:

a.  Whether the Veteran has a diagnosis of tinnitus.

b.  Whether it is at least as likely as not (50 percent or greater probability) that the claimed tinnitus is related to active service (the period from July 1987 to June 27, 1997).

The examiner should consider the Veteran's September 2015 testimony that he experiences ringing in the ears.  See Hearing Transcript, pp. 17-19.  The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.  

**The examiner is advised that given the Veteran's duties as a utility equipment repairer as well as notations in his service treatment records, exposure to hazardous noise has been conceded.**

If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resorting to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2011).

3.  If it is possible for the Veteran to be examined, schedule him for an examination with an appropriate examiner to determine the current nature and etiology of any diagnosed left knee disability.  The examiner is requested to review the claims folder, to include this remand.  Any indicated tests or studies must be accomplished.  All clinical findings must be reported in detail and correlated to a specific diagnosis.

Based on the review of the Veteran's claims file and physical examination of the Veteran, the examiner is asked to provide an opinion on the following:

a.  Identify any currently diagnosed left knee disability present since January 2006.  

b.  If no diagnosis exists, are the Veteran's complaints of left knee pain and stiffness a symptom of his service-connected fibromyalgia?

c.  Whether it is at least as likely as not (a probability of 50 percent or greater) that any diagnosed left knee disability is caused by or related to service (the period from July 1987 to June 27, 1997).

d.  Whether it is at least as likely as not (a probability of 50 percent or greater) that any diagnosed left knee disability is caused by his service-connected right ankle arthritis.

e.  Whether it is at least as likely as not (a probability of 50 percent or greater) that any diagnosed left knee disability is aggravated by his service-connected right ankle arthritis.  Note that aggravation means that the non-service-connected disability underwent a permanent worsening beyond its natural progression due to the service-connected disability.

The examiner should consider the Veteran's September 2015 testimony that he did not experience left knee problems until after he sprained his right ankle.  See Hearing Transcript, pp. 10-13.  The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resorting to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2011).

4.  **In the event the Veteran is unavailable or fails to report for the examinations, the claims file should be forwarded to medical examiner(s) with appropriate specialized knowledge and experience for review and to provide opinions addressing the questions above on the basis of the available information, with reasons as set forth above.**

5.  Ensure completion of the foregoing and any other development deemed necessary, then readjudicate the Veteran's claims.  If any benefit sought remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case and an opportunity to respond.  The case should then be returned to the Board for appropriate appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

